                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )
      v.                                              )    No. 1:19-cr-00378-JMS-MJD-2
                                                      )
WILLIAM ERIC MEEK and                                 )
BOBBY LEE PEAVLER,                                    )
                                                      )
               Defendants.                            )

                            DECLARATION OF ERIC P. MANDEL

      I, Eric P. Mandel, hereby declare as follows:

Introduction

1.    My name is Eric P. Mandel. I am employed as a consultant at Driven, Inc. (“Driven”),

      where I provide advice and guidance to clients on a wide variety of issues related to

      electronic discovery (“eDiscovery), information governance, data regulatory compliance,

      privacy and data protection.

2.    I am an attorney licensed to practice law in California (#178162) and Minnesota

      (#0396252), and a legal technologist with certifications from the Association of Certified

      E-Discovery Specialists (CEDS) and the International Association of Privacy

      Professionals (CIPP/US).

3.    Over the past fourteen-plus years, I have held positions at both law firms and service

      providers, including serving as eDiscovery counsel on behalf of both plaintiffs and

      defendants in small-to-large scale litigation. During that time, I have established

      significant personal knowledge with hands-on experience in the legal and technical

      requirements for eDiscovery, including how backup tapes are processed.



                                               1
4.   In addition to my practice, I have served in senior leadership roles in several U.S.-based

     “think-tanks” and trade associations specializing in eDiscovery issues, including The

     Sedona Conference, the Association of Certified E-Discovery Specialists, EDRM, and

     the Legal Technology Professionals Institute.

5.   Since 2009, I have served as faculty in over seventy continuing legal education programs

     on a wide variety of topics related to my areas of expertise. I have also written over

     twenty published articles and papers in addition to contributing to or authoring numerous

     noted publications including: The Sedona Principles, Third Edition, the Minnesota CLE

     E-Discovery Deskbook (Ch. 10 – New Rules, Evolving Standards), the BBNA Corporate

     Portfolio Records Retention for Enterprise Information Governance.

6.   I have written and presented extensively on discovery standards and the applicable

     Federal Rules of Civil Procedure (Rules 1, 16, 26-37, 45), including serving as a drafter

     of The Sedona Conference’s recommendations to the Civil Rules Committee for the 2015

     amendments to the Federal Rules of Civil Procedure. Additionally, I co-authored a

     journal article with the Hon. James C. Francis, IV, ret. (S.D.N.Y.) on Rule 37(e) and the

     use of Inherent Authority.

7.   I have been engaged by Akerman LLP (“Akerman”), counsel for Bobby Peavler, to

     provide my expert opinion regarding the process of restoring of backup tapes that I

     understand were sent from Celadon Group, Inc. to the Federal Bureau of Investigation

     (FBI).

8.   In preparing this declaration I have reviewed the following materials that I understand

     were provided by the Justice Department to Akerman:




                                              2
      a.     A pdf labeled “Box 1 doc 1” containing an apparent inventory listing of backup

             tapes (“Box 1-1 List”)

      b.     A pdf labeled “Box 1 doc 2” containing an apparent inventory listing of backup

             tapes with the handwritten notation “original iron mountain listing before Access

             Corp” (“Box 1-2 List”).

      c.     A pdf labeled “Box 8 doc 1” containing an apparent inventory listing of backup

             tapes (“Box 8-1 List”).

Overview of Backup Tapes

9.    There are two primary methods by which organizations can store large volumes of

      information intended for disaster recovery or archival purposes. Up until the last five to

      ten years, the primary method was the use of tape drives and magnetic tape media.

10.   These magnetic tapes come in a variety of physical cassette formats, with one of the most

      common being the Linear Tape-Open ("LTO") format. LTO is a non-propriety, open

      standard format for backup tape storage media. Over time, the storage capacity for LTO

      tapes has increased. For example, the LTO-5 version, first released in 2010, can store up

      to 3 Terabytes (TB) of compressed data on a single LTO cassette tape, while the most

      current version, LTO-9, being capable of storing 45 TB of compressed data on a single

      LTO cassette tape.

11.   Companies can use specialized software designed to compress and encrypt large volumes

      of electronically stored information (“ESI”) contained on company email and file storage

      servers, and place that compressed data on LTO tapes that can be either reused in regular

      intervals or placed into long term archival storage.




                                               3
12.   There are several companies that develop and offer this type of software, including

      Veeam, Commvault, and Veritas.

13.   The primary benefit of using backup storage media (such as LTO tapes along with

      backup software for compression) is that it permits a company to retain large volumes of

      information in a small form factor for extended periods. However, there are also

      drawbacks.

14.   While data stored on a hard drive, CD-ROM or USB drive can be easily connected to a

      computer and immediately read, data that has been compressed and encrypted using

      backup software, such as Veeam, and placed on backup magnetic media, such as LTO

      tapes, is materially different. Not only do you need a LTO tape drive, but you also need a

      version of the original software, such as Veeam, to decrypt and then decompress the data

      to make it readable. This process is generally referred to as “restoration” or “to restore” a

      backup tape.

The Celadon Backup Tapes

15.   My examination of the limited materials provided (see ¶8, above) appears to show a large

      number of LTO backup tapes being retained in storage boxes that had been in the

      possession of either Iron Mountain and Access Corp, which are well-known national

      providers for long-term storage of physical and electronic records, including backup

      tapes, in secure, controlled environments.

16.   The first page of the Box 1-1 List contains text that reads “Veeam Encryption Passwords”

      followed by two sets of twelve alpha-numeric and special characters appearing to be

      random generated passwords. This indicates that information contained on the LTO




                                                4
      tapes in Box #1 was generated using Veeam’s software and protected with the two sets of

      passwords.

17.   The Box 1-2 List and the Box 8-1 List do not contain any reference to Veeam or any

      passwords. However, for the purposes of this declaration, I have assumed that all of the

      backup tapes were created by Celadon using the Veeam software and were not subject to

      any sort of specialized encryption or encapsulation.

The Restoration Process

18.   To restore the LTO tapes presumably created by Celadon, someone will need to have one

      or more LTO Tape drives, the Veeam software, and the password for each tape. While it

      is my understanding that the Veeam software uses the same encryption password for all

      tapes generated by that system, without the password, the tape will not be capable of

      being restored.

19.   Law firms and eDiscovery providers generally do not maintain the capabilities to restore

      backup tapes, but instead rely on vendors who specialize in backup tape restoration and

      recovery.

20.   Once the LTO tapes are provided to the vendor, the process generally begins with a

      visual inspection of the backup media to make sure that the cassette and magnetic tape

      inside do not appear to have been damaged or subject to degradation that can occur over

      time.

21.   The LTO tape would then be placed into a LTO tape drive where it will be decrypted, and

      using the appropriate software and provided passcode, the tape is scanned to validate and

      determine the backup software and version that was used to create the tape and whether it

      is part of a set of tapes from a backup session. The vendor has the option of running a




                                               5
      scan that generates a catalogue of the entire contents of the tape, including primary

      metadata, similar to a directory scan on a Windows or MacOS machine.

22.   The client can then review the catalogue and make a decision on whether to instruct the

      vendor to not restore a tape, to restore the entire contents of the tape, or to only select

      specific elements, if that is possible depending on the type and format of information on

      the tape.

23.   The vendor can then proceed and perform the restoration process of decompressing and

      extracting all or select elements from the tape.

24.   If the LTO tape contains backup of a mail server, such as Microsoft Exchange or Lotus

      Domino, the entire server database, known as an “EDB” will need to be restored and

      decompressed. It can then be searched, and a list can be generated of each mailbox name

      within the EDB. The selected mailboxes can then be extracted into the original container

      format (e.g., a .PST file for Microsoft Exchange/Outlook emails).

25.   Once the restoration is complete, the ESI can then be brought into the standard

      eDiscovery processes, which would include processing, deduplication, preparing load

      files, and then review and production.

26.   A tape restoration vendor can perform the ESI processing, deduplication and preparing

      load files for an additional fee, or that work can be performed by an eDiscovery service

      provider through standard procedures at the prevailing rates.

The Approximate Cost of Restoration

27.   It is my understanding that there are two tapes containing a point-in-time snapshot of the

      mailboxes of 106 individuals at Celadon.




                                                 6
28.   Assuming we have two tapes containing the emails for 106 individuals created using

      Veeam software that are in working condition and for which we have the correct

      password, and no other unforeseen issues arise, a reasonable estimate for the commercial

      cost of restoration would be in the range $5,500 - $8,000. Depending on the

      circumstances, including technical issues and pre-negotiated rates, the actual cost could

      be higher or lower.

29.   It is reasonable to expect that timeline to complete this work can be as little as one week,

      although it could take longer depending on a variety of factors.

30.   The aforementioned cost and time estimate for obtaining the ESI from the

      aforementioned two tapes does not include processing or loading the emails into a review

      platform, actually reviewing the information for relevance or privilege, and producing the

      information to the opposing side in accordance with the applicable rules.

31.   In ¶22, I note that there is a phase in the restoration process where a party or parties can

      review a catalogue of information contained on the tape prior to the actual full

      restoration. At that stage of the process, decisions can be made as to whether to skip that

      tape, or to fully or partially restore the data on the tape, subject to any technical

      limitations.

32.   It is difficult to estimate the average cost of restoring a single tape due to a large number

      of variables, including, primarily, what type of information is contained on the tapes, as

      well as tape volume, any volume discounts and pre-negotiated rates that may come into

      place. For example, the commercial cost of restoring tapes containing email boxes may

      be much higher than the price of restoring tapes containing loose files from a storage

      server, particularly if the vendor is charging for restoration on a per mailbox level.




                                                 7
33.    At a larger volume , a reasonable estimate of the average commercial cost ofrestoration

       would be in the range of $1,000 to $2,000 per tape , factoring in a mix of email servers

       and storage servers. At smaller volume , with less variation and loss of volume discounts ,

       a reasonable estimate would like increase to $2,000 to $4,000 per tape. As noted above ,

       actual average commercial costs may vaiy based on a variety of factors such as time

       requirements , actual volume , and pre-negotiated rates.



       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

27th day of October, 2020 in Minnetonka, MN.




                                                  8
